United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-11129
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL EARL HILL,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:01-CR-361-ALL
                      --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael Earl Hill, federal prisoner # 27877-177, appeals the

district court’s denial of his FED. R. CIV. P. 60(b)(4) motion for

relief from judgment.   Following his guilty plea to one count of

securities fraud and one count of mail fraud, Hill was sentenced

to a term of imprisonment of 60 months on each count, to be

served consecutively and to be followed by a three-year term of

supervised release.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 05-11129
                                  -2-

     Hill argues that, in light of Blakely v. Washington, 542
U.S. 296 (2004), and United States v. Booker, 543 U.S. 220

(2005), his sentence was unconstitutionally enhanced, that the

enhancement of his sentence caused a structural error in his

sentencing hearing, and that the district court lacked

jurisdiction to enhance Hill’s sentence.    Because Hill is

challenging the validity of his underlying sentence, his FED. R.

CIV. P. 60(b)(4) motion should have been construed as a

successive 28 U.S.C. § 2255 motion.    See Fierro v. Johnson, 197
F.3d 147, 151 (5th Cir. 1999); cf. Gonzalez v. Crosby, 125 S. Ct.
2641, 2651 (2005).   Prior to filing the successive motion, Hill

was required to obtain authorization to file the successive

motion.   See 28 U.S.C. §§ 2244(b)(3)(A), 2255.   Because Hill

failed to obtain such authorization, the district court did not

err in denying the motion.    See Scott v. Johnson, 227 F.3d 260,

262 (5th Cir. 2000).

     AFFIRMED.